PER CURIAM.
This is an appeal, allowed by the circuit court from a decree entered in that comí pursuant to a mandate from this court; and we are now asked by ihe appellee, Mary H. Pike, to dismiss it. It is now said that the decree in the circuit court departs from the mandate in some particulars. The departures were not assigned as errors. No errors were assigned as to anything arising subsequent to the judgment of this court on which the mandate issued, nor was the permission of this court for the present appeal ob tained or asked. Therefore the; principles announced by us in Re Gamewell Fire-Alarm Tel. Co., 20 C. C. A. 111, 73 Fed. 908, and in Re Pike, where our opinion was passed down September 17, 1896 (76 Fed. 400), govern this case, and compel us to conclude that this appeal will not lie. The appeal is dismissed, with costs in this court for Mary H. Pike incidental to her motion to dismiss.